 ACME INDUSTRIAL COMPANY249Acme Industrial Company, Subsidiary of Jergens, Inc.andRick R.Vanek,Petitioner,and IndustrialWorkers Union, Local No. 8, Laborers Internation-alUnion of North America,AFL-CIO. Case 13-UD-170December14, 1976DECISION, ORDER, AND DIRECTION.OF SECOND ELECTIONBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSPursuant to a petition filed on November 17, 1975,under Section 9(e)(1) of the National Labor RelationsAct, as amended, the Regional Director for Region13 conducted a deauthorization election on January7,1976,among the employees in the followingappropriate unit:All production and maintenance employees em-ployed by the Employer at its facility presentlylocated at 440 Maple Avenue, Carpentersville,Illinois; excluding office clerical employees, plantclerical employees, professional employees, tech-nical employees, outside truck drivers, guards andsupervisors as defined in the Act.Upon the completion of the election, the RegionalDirector issued and served on the parties a tally ofballotswhich showed that of approximately 62eligible voters 31 voted in favor of withdrawing theunion-shop authorization of the Union and 23 votedagainst the deauthorization. There were no chal-lenged ballots. Thereafter, the Employer, the Peti-tioner,and the Union filed timely objections toconduct affecting the results of the election.On March 9, 1976, by direction of the RegionalDirector, a hearing was held before Hearing OfficerPaul E. Arola. On May 19, 1976, the Hearing Officerissued and duly served on the parties his Report onObjections in which he found that James Bratten,whose name was on the eligibility list but who did notvote in the election, was not eligible to vote; thatEdward Edwardson and Arlene Parish, whose nameswere on the eligibliity list, but who did not vote, wereeligible to vote; and that the names of certain laid-offemployees, who did not vote, were properly omittedfrom the eligibility list.He recommended that arevised tally of ballots issue reducing the number ofeligible voters to 61, to reflect Bratten's ineligiblestatus, and, as the 31 ballots favoring deauthorizationrepresented a majority of the eligible voters, that theBoard certify the results of the election. ThereaftertheUnion filed timely exceptions to the HearingOfficer's report contending that Bratten was eligibleto vote in the election and that the laid-off employeesshould have been permitted to vote. The Employerand the Petitioner filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has duly considered the entire record inthis case, including the Hearing Officer's report andthe exceptions and briefs, and hereby adopts thefindings and recommendations of the Hearing Officeronly to the extent consistent herewith.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner asserts that employees in abargaining unit covered by an agreement between theEmployer and the. Union, made pursuant to Section8(a)(3)of the Act, desire that such union-shopauthorization be rescinded.3.We adopt the Hearing Officer's findings thatJames Bratten was ineligible and that Edward Ed-waidson and! Arlene Parish were eligible to vote inthe election.' However, we find merit in the Union'scontention that the Hearing Officer erred in conclud-ing that the names of the laid-off employees wereproperly omitted from the eligibility list.Eligibility of Laid-Off EmployeesOf a total work force of 115 to 120 employees, theEmployer in 1975 laid off 45 employees, including 36employees in June, 1 employee in August, 6 employ-ees- in September, and 2 employees in October. Thelaid-off employees received.letters advising them as totheir health care coverage for the remainder of themonth in which they were laid off and that they couldcontinue the coverage thereafter on their own respon-sibility.They were also given a pamphlet of theIllinois State Division of Unemployment Compensa-tionwhich provided information on applying forunemployment benefits. In 1975, the Employerrecalled 11 laid-off employees, and in 1976, until thehearing date of March 9, it recalled 6 more employ-ees.John Ellman, the Employer's personnelmanager,told the first group of 22 June layoffs that heanticipated their recall in August or September.However, he told the second group of 14 late Junelayoffs that he did not know how long they would belaid off. He advised subsequently laid-off employees,1No exceptionswere filed to Hearing Officer's findingsrespectingEdwardson and Parish.227 NLRB No. 34 250DECISIONSOF NATIONALLABOR RELATIONS BOARDwho called him during succeeding months as late asDecember 1975 and January 1976, that his originalestimatesof recall in September were wrong, so thathe did not want to venturea guess asto how long theywould be laid off; that he could not recall them yet,but would do so when he could; and that it might be amonth or 6 months, depending on whether workpicked up. During 1975, the Employer made nochanges inproduction methods, lost no accounts, andwas not engagedin seasonaloperations.InD. H. Farms Co.,206 NLRB 111, 113 (1973),reliedon by the Union, the Board, noting thetraditional rule that the voting eligibility of laid-offemployees depends on whether or not they can besaid to enjoy a reasonable expectancy of recall, statedthat a resolution of that question depends on objec-tive factors, including the past experience of theemployer, its future plans, and the circumstances ofthe layoffs, including what the employees were told asto the likelihood of recall. In that case, the laid-offemployees were told that if sufficient work came inthey would be recalled; in fact approximately one-third of their number had been recalled before theelection;therewas no evidence of a continueddecline ofsales, aphasing out of a line of production,or a termination of part of the business; but there wasinstead ahistory of increased production and em-ployment without any prior layoffs of consequence.The Board found that the laid-off employees, as agroup, enjoyed a reasonable expectancy of recall.On the other hand, inPasquier Panel Products, Inc.,219 NLRB 71(1975), relied on by the Hearing Officerand the Employer, the Board majority, MemberFanning dissenting, held that, where an employerfaced with an industrial slowdown laid off approxi-mately two-thirds of its work force, advised laid-offemployees to apply for unemployment insurance,told them that its obligations for medical and lifeinsurance coverage would terminate at the end of thefollowing ^ month, and informed them of no specificdate when they might be recalled and that prospectsfor recall were poor, the laid-off employees didnothave a reasonable expectancy of recall and weretherefore not entitled to vote.Viewing the instant layoffs in the light of the abovecited cases,we conclude that their expectancy ofrecall ismore nearly akin to those inD. H. Farms,supra.In so doing, we note that the Employer toldhalf of its laid-off work force that they couldanticipate recall in 3 months. Also, as in that case,and unlikePasquier,italso recalled a substantialportion of its work force, did not alter its production'or lose accounts during the economic slump, andexpressed to all laid-off employees its continuedexpectation of an early economic upturn at whichtime recalls would be made.2 As it is thus evident thatthe laid-off employees had a reasonable expectancyof recall,we find thattheir omissionfrom theeligibility listwas improper and, as that omissioncould have affected the outcome of the election, itconstituted grounds for setting it aside and directing asecond election.3ORDERIt is hereby ordered that the election conducted onJanuary 7, 1976, by the Regional Director in anappropriate unit of the Employer's production andmaintenance employees be, and the same hereby is,set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]2 InPasquier,supra,Member fanning found that the laid-off employeesunnecessary to distinguishPasquierfromD H Farm, supra,or the instanthad a reasonable expectancy of recall due to,inter aka,the employers pastcasegrowth, its recall list,its seasonal nature, and the absence of a complete3Although Chairman Murphy agrees with this finding, she would votephaseout of any plant operation.Since he dissented therein from thesubject to challenge those laid-off employees who have not been recalled tomajority's decision to disenfranchise the laid-off employees,' he finds itwork.